Title: From George Washington to the Board of War, 5 July 1780
From: Washington, George
To: Board of War


					
						Gentn
						Head qrs near posaick Falls [N.J.] July 5. 1780
					
					I have the honor to transmit You the arrangements of Jackson’s—Webbs & Moylans Regiments—and also a List of promotions to be made in Spencers & the Three Regiments belonging to Jerseys. The want of Commissions in these several instances, is a subject of pressing application, & in many of them, of great dissatisfaction and complaint. I entreat that the Board will have them made out and forwarded as soon as possible.
					With respect to the promotions in the Jersey Regiments—perhaps strictly speaking they should have received the approbation of the State according to the unhappy regulations which have been made, but the service and discontents of the Officers will not admit of the delay which would necessarily arise, if the matter were to be deferred till the Assembly sits next fall, which it seems, is the only power in the State that can act in the Affair. And besides I am informed by many of the Field Officers in the line, that one of them waited on the last Assembly in order to obtain their approbation for the promotions, and that all the Members to whom he spoke upon the occasion assured him the business would be attended to, but by some means they broke up without acting upon it. I have not the least doubt they intended to san[c]tify the

measure—and I am told as a conclusive Argument upon the occasion—that upon a subsequent application for their consent to some New appointments in Shreve’s Regiment, founded on the supposition that part of the promotions now requested were or would be actually made, and upon which the New appointments in one or two instances entirely depended—the Assembly agreed to it, and determined to recommend to the Board the Gentlemen nominated, to be commissioned. I most earnestly wish that Congress would rescue the whole business of promotions out of the present channel & the hands of the States. It is so complex—and so many evils result from their having to do with it, that we are getting again into the greatest confusion—and in a little time if it is not done, our situation will not be better than it was before the Army was arranged—and we shall be immersed in all the mischiefs which prevailed before this was effected. The nominating for New appointments is all the States should desire or that ought to be granted.
					I have been honoured with the Board’s Letter of the 24th of June and with the extract to which it refers. I am exceedingly sorry for Genl Woodford’s indisposition and that he should not have been able to obtain leave to come to Virginia or move to the Northward. I do not know what can be done to procure the indulgence. There is no way that occurs to me so likely to effect it—as for him to get General Pattison Who commands at Charles Town—and who must or may be acquainted with his situation, to interest himself in his behalf and of whose humanity and politeness I have heard the prisoners have spoken highly. It will be a fortunate circumstance, and contrary to my fears, if Many of the prisoners should not have occasion for the indulgence he requests. Every attention should be paid that our circumstances will admit, to make their condition and that of the prisoners at New York comfortable. I have the Honor to be with great esteem & respect Gentn Yr Most Obedt st
					
						G.W.
					
					
						P.S. Upon examination I find there is a point necessary to be adjusted in the Instance of the Jersey promotions, previous to the List’s being forwarded. The point is now before a Board of Gl Officers—and as soon as it is determined the List will be transmitted.
						I request that the Commissions in the case of Colo. Jacksons & Webbs Officers may be made to run [] appoint You to be [] in the Regiment commanded by Colo. Henry Jackson—& so in the case of Webbs—without mentioning that they are of the Additional Sixteen. My reason is, the States of Massachusetts & Connecticut have agreed to adopt them into their lines—and I would not wish Commissions dated posterior to their Resolutions to call them Additionals; nor can they

be stiled as belonging to these States yet—as their annexation has not taken place.
					
				